UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2144


JOSE AMILCAR RAMOS CHACON,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 19, 2018                                         Decided: May 16, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tamara L. Jezic, Ivan Yacub, YACUB LAW OFFICES, Woodbridge, Virginia, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Terri J. Scadron,
Assistant Director, Greg D. Mack, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Amilcar Ramos Chacon, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s decision denying his applications for withholding of removal

and protection under the Convention Against Torture (CAT).          We have thoroughly

reviewed the record, including the transcript of Chacon’s merits hearing before the

immigration court and all supporting evidence. We conclude that the record evidence does

not compel a ruling contrary to the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision that

Chacon failed to show a nexus between past persecution or fear of future persecution and

a protected ground. We also conclude that substantial evidence supports the denial of

protection under the CAT. Accordingly, we deny the petition for review. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2